Case 1:18-cv-01432-AJT-TCB Document 25 Filed 07/02/19 Page 1 of 2 PageID# 173



                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

KENNETH PRITCHARD,

                                 Plaintiff,

v.                                                  Civil Action No. 1:18-cv-1432-AJT-TCB

METROPOLITAN WASHINGTON
AIRPORTS AUTHORITY

                                 Defendant.

                                              PRAECIPE

       PLEASE BE ADVISED that, although the Defendant Metropolitan Washington Airports

Authority takes the position that the new claims contained within Plaintiff Kenneth Pritchard’s

Motion for Leave to File First Amended Complaint [Doc. 24] could have been filed at an earlier

date, it will not file a Response in Opposition to Plaintiff Kenneth Pritchard’s Motion for Leave

to File First Amended Complaint [Doc. 24].



                                               Respectfully Submitted,

                                               FRIEDLANDER MISLER, PLLC

                                               /s/ Joseph W. Santini
                                               __________________________
                                               Joseph W. Santini, Esq., Va. Bar # 47377
                                               Lindsay A. Thompson, Va. Bar # 83175
                                               5335 Wisconsin Ave., NW, Suite 600
                                               Washington, DC 20015
                                               202-872-0800
                                               202-857-8343 (fax)
                                               jsantini@dclawfirm.com
                                               lathompson@dclawfirm.com

                                               Attorneys for Defendant Metropolitan Washington
                                               Airports Authority
Case 1:18-cv-01432-AJT-TCB Document 25 Filed 07/02/19 Page 2 of 2 PageID# 174



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on the 2nd day of July 2019, I sent the above Praecipe via the

Court’s ECF system, to:

              James M. Eisenmann, Esq.
              Nina Y. Ren, Esq.
              KALIJARVI, CHUZI, NEWMAN & FITCH, P.C.
              818 Connecticut Ave., NW, Suite 1000
              Washington, D.C. 20006

                                                  /s/ Joseph W. Santini
                                                  ______________________________
                                                  Joseph W. Santini




                                             2
